Citation Nr: 0730927	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  03-28 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a left orbital floor fracture with macular 
degenerative changes and an enophthalmos left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1976 to March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2005, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  The Board remanded the issues on appeal for 
additional development in December 2005 and November 2006.

The Board notes that the veteran's application to reopen his 
claim for entitlement to service connection for blindness was 
denied in an April 2007 rating decision.  As the veteran has 
expressed no subsequent disagreement from that determination, 
no further action is required prior to appellate review of 
the issues on appeal.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The evidence of record demonstrates the veteran's 
residuals of a left orbital floor fracture with macular 
degenerative changes and an enophthalmos left eye were 
manifested by no compensable vision loss prior to an 
intercurrent injury in May 1994 which resulted in bilateral 
cortical blindness.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left orbital floor fracture with macular 
degenerative changes and an enophthalmos left eye have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.84a, Diagnostic Code 6009 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in September 2002, October 2002, and 
January 2007.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims, identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in January 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

VA regulations provide that ratings on account of visual 
impairments considered for service connection are, when 
practicable, to be based only on examination by specialists.  
Such special examinations should include uncorrected and 
corrected central visual acuity for distance and near with 
record of the refraction.  Snellen's test type or its 
equivalent will be used.  Mydriatics should be routine, 
except when contraindicated.  Funduscopic and 
ophthalmological findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75 
(2007).

To calculate the appropriate disability rating for loss of 
central vision when impairment of only one eye is service-
connected, the other, nonservice-connected, eye is assumed to 
have normal visual acuity, unless that nonservice-connected 
eye is blind.  See Villano v. Brown, 10 Vet. App. 248, 250 
(1997).  Compensation is payable for the combination of 
service-connected and nonservice-connected eye disabilities 
only where there is blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of nonservice-connected disability.  38 C.F.R. 
§ 3.383(a) (2007).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30 m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91 m.), lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  With visual acuity 5/200 (1.5/60) or 
less or the visual field reduced to 5° concentric 
contraction, in either event in both eyes, the question of 
entitlement on account of regular aid and attendance will be 
determined on the facts in the individual case.  38 C.F.R. 
§ 4.79 (2007).


600
9
Eye, injury of, unhealed:
Ratin
g

The above disability, in chronic form, is to be 
rated from 10 percent to 100 percent for impairment 
of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance 
of active pathology. Minimum rating during active 
pathology
10
38 C.F.R. § 4.84a, Diagnostic Codes 6000-6009 (2007).

Table V - Ratings for Central Visual Acuity Impairment
 
20/40 
(6/12)
20/50 
(6/15)
20/70 
(6/21)
20/100 
(6/30)
AL* 
20/2
00 
(6/6
0)
15/2
00 
(45/
60)
10/2
00 
(3/6
0)
5/20
0 
(15/
60)
LPO**
Visio
n in 
one 
eye
 
 
 
 
 
 
 
 
 
20/40 
(6/12
)
0
 
 
 
 
 
 
 
 
20/50 
(6/15
)
10    
10 
(6079)
(6078)
 
 
 
 
 
 
 
20/70 
(6/21
)
10    
20 
(6079)
30 
(6078)
(6078)
 
 
 
 
 
 
20/10
0 
(6/30
)
10     
20 
(6079)
30    
50 
(6078)
(6078)
(6078)
 
 
 
 
 
20/20
0 
(6/60
)
20    
30 
(6077)
40    
60 
(6076)
70 
(6076)
(6076)
(607
5)
 
 
 
 
15/20
0 
(45/6
0)
20    
30 
(6077)
40    
60 
(6076)
70    
80 
(6076)
(6076)
(607
5)
(607
5)
 
 
 
10/20
0 
(3/60
)
30    
40 
(6077)
50    
60 
(6076)
70    
80 
(6076)
90 
(6076)
(607
5)
(607
5)
(607
5)
 
 
5/200 
(15/6
0)
30    
40 
(6074)
50    
60 
(6073)
70    
80 
(6073)
90    1
005 
(6073)
(607
2)
(607
2)
(607
2)
(607
1)
 
LPO**
305   
 405 
(6070)
505   
 605 
(6069)
705   
 805 
(6069)
905    
1005 
(6069)
1005 
(606
8)
(606
8)
(606
8)
(606
7)
(6062
)
AL* 
of 
one 
eye
406   
  506 
(6066)
606   
 606 
(6065)
706   
 806 
(6065)
9061005 
(6065)
1005 
(606
4)
(606
4)
(606
4)
(606
3)
(6061
)
5Also entitled to special monthly compensation.
6Add 10 percent if artificial eye cannot be worn; also 
entitled to special monthly compensation.
* AL = anatomical loss
** LPO = light perception only
38 C.F.R. § 4.84a, Table V (2007).

In this case, service medical records show in December 1977 
the veteran sustained injuries when he was struck in the left 
eye, including a severe retrobulbar hematoma, traumatic 
iritis, left orbital floor fracture, Berlin's retinal edema, 
and macular pigmentary changes.  A January 1979 report noted 
decreased left eye visual acuity.  The diagnoses included 
traumatic macular and optic degenerative changes to the left 
eye, enophthalmos to the left eye secondary to a past blow-
out fracture, and refractive error.  The veteran was fitted 
for new eye glasses.  His separation examination noted a 
diagnosis of macular degenerative changes to the left eye.  
The report noted distant vision correctable to 20/25, 
bilaterally, and near vision correctable to 14/14, 
bilaterally.  

Private medical records show the veteran sustained a 
traumatic brain injury and the inability to see as a result 
of a motor vehicle injury in May 1994.  A June 1994 hospital 
report noted diagnoses of cortical blindness versus hysteric 
blindness were being considered.  It was the opinion of Dr. 
R.A.M. that the veteran had a mild degree of optic atrophy of 
the left eye, but that it was unclear how much of his 
decreased visual acuity was organic in nature.  Subsequent 
private treatment report included diagnoses of cortical 
blindness and mild left eye optic atrophy.  

VA medical records include a July 1995 examination report 
which noted visual acuity with and without glasses of light 
perception, bilaterally.  The iris, cornea, and macula were 
normal, bilaterally.  The diagnosis was cortical blindness 
secondary to a motor vehicle accident.  

A June 2003 examination revealed bilateral refractive error 
and bilateral vision loss due to head trauma.  

A March 2006 examination revealed visual acuity of hand 
motion, bilaterally, with no vision improvement with 
refraction.  The left eye disc was somewhat pale and 
indicative of some degree of optic atrophy.  There was 
evidence of damage to the macula.  Visual field testing 
revealed an extreme constriction of the eye which the 
examiner noted, in essence, was indicative of a possible non-
organic basis.  The examiner, identified as an 
ophthalmologist, noted that the appearance of the left eye 
optic nerve and macula indicated there was some degree of 
visual loss prior to the motor vehicle accident in 1994, but 
that the exact extent of that injury could not be determined.  
It was noted that the profound present loss of vision 
indicated the possibility of loss on a non-organic basis.  

In statements and personal hearing testimony in support of 
his claim the veteran reported he had been unable to focus 
with his left eye since his injury in service.  He asserted 
that his left eye vision would have deteriorated due to 
macular degeneration regardless of any subsequent injuries 
sustained in his 1994 motor vehicle accident.  

Based upon the evidence of record, the Board finds the 
veteran's residuals of a left orbital floor fracture with 
macular degenerative changes and an enophthalmos left eye 
were manifested by no compensable vision loss prior to an 
intercurrent injury in May 1994 which resulted in bilateral 
cortical blindness.  There is no competent evidence 
demonstrating a more severe left eye vision loss as a result 
of the injury in service nor evidence of any compensable 
physical or cosmetic manifestations to warrant higher 
alternative or separate ratings.  The veteran's service-
connected disability is appropriately rated under the 
criteria of Diagnostic Code 6009.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  The March 2006 VA examiner's 
opinion is persuasive that there was some degree of visual 
loss prior to the motor vehicle accident in 1994, but that 
the exact extent of that injury could not be determined.  The 
veteran's present left eye vision loss of hand motion only is 
clearly shown to have been due to a nonservice-related 
injury.  Therefore, the veteran's claim for entitlement to a 
rating in excess of 10 percent must be denied.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's problems with 
employment are shown to be a result of his nonservice-
connected disability.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

ORDER

Entitlement to a rating in excess of 10 percent for the 
residuals of a left orbital floor fracture with macular 
degenerative changes and an enophthalmos left eye is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  A review of the record shows the veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claim by 
correspondence dated in September 2002, October 2002, and 
January 2007.  

In this case, in correspondence dated in July 2007 the 
veteran requested that VA treatment records be obtained from 
the Bonham, Texas, VA Medical Center in support of his 
service connection claim for PTSD.  The VCAA duty to assist 
requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 C.F.R. § 3.159.  Therefore, the Board finds 
further development is required prior to appellate review.

The Board notes that a disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310(a) (2007).  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  VA will not concede a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b).  

Accordingly, the case is REMANDED for the following:

1.  Appropriate efforts should be taken 
to obtain copies of the VA treatment 
records identified by the veteran in his 
July 2007 correspondence.  All attempts 
to procure records should be documented 
in the file.  

2.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  A 
specific service connection determination 
must be made as to whether an anxiety 
disorder was incurred as a result of the 
veteran's service-connected left eye 
disability.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


